THE      AITTBRNEY            GENEECAL
                             OP    a’lEXAS




Col. Wilson E. Speir, Director               Opinion No..M~~07
Texas Department   of Public Safety
5805 North Lamar                             Rc:   Construction   pf S.Bb
Austin, Texas    78751                             No. 743, Act6 616t
                                                   WT. I R.S. 1969, re-
                                                   lating to hours of
                                                   operation   under &i
                                                   occupational    drivers'
Dear   Colonel   Speir:                        ..- license.

      You have requested   an opinion from this office concerning
occupational   drivers'  licenses under the provision6   of'
Senate Bill No. 743, Acts 616t Leg., R.S. ,1969, Chapter
612, page 1821, and particularly     ask whether *the actual
hours to be driven during each specific period of time
must be definitely    set out so that an enforcement   officer
examining   the license, which must contain the restrictions.,
wi.11 know by looking at his watch whether the driver is
violating   the terms of the order and license."

      your letter states that the department  ha6 received
some orders wherein the restricted   hours of vehicle operation
are Stated as "Any Ten (10) hour period between sunrise
alId SUIlSet,' and "Any Ten (10) hour period between 7:30
a.m. and 6:00 ~.rn.~* and that you can imagine other terms
which would tend to allow flexible use of the permit by
not stating definite   hours.

      Senate Bill 743 amends      Article 668713, Vernon's .Civil
Statutes,   by adding Section     23A, pertinent ~portione-of.
which read a6 follows:

           "(a)   Any person whose license has been
       suspended   for other than physical or mental
       disability   or impairment   may file'with   the
       judge of the district ~court having juris-
       diction with the.county     of hi6 residence,
       a verified petitiqn    setting forth in detail
       an essential   need for'operatinq    a motor
       vehicle in the performance     of his occupa-
       tion or trade, o 0 o In the event the judge
       enters the order findinq,an     easentiql~need,'



                              ,-2430-
COl.   Wilson   E. Speir,   Page   2,   (U-97   )



       a6 set out herein, he Shall also, as part
       of such finding, determine       the actual need
       of the petitioner    in operating    a motor
       vehicle in his occupation      or trade and
       shall restrict the use of the motor vehicle
       to the petitioner06     actual occupation    or
       trade and the right to drive to-and from
       the olace of emolovment      of the oetitioner.
       0   .'. Such res&i&ions      Shall b: definite
       as to the hOUr6 of the day0 days of the
       week, type of occupation      and areas or
       routes of travel to be permitted,       except
       that in any event the petitioner       shall
       not be allowed to operate a motor vehicle
       more than ten (10) hOUr6 in any twenty-
       four (24) consecutive     hours. o o o A
       certified   copy of the petition and the
       court order setting out the judge's find-
       ing and the restrictions      Shall ,be for-
       warded to the Department.

           "(b) Upon receipt of the court order
       set out in (a) above o o . , the Departmant
       shall issue an occupational~licen6e~     show-
       ing on its face the restrictions     set ZiFin
       the order of the court.

           "(c)  Any person who violates the res-
       trictions   on his OCcUpatiOnal    license shall
       be.quilty   of a misdemeanor    and upon wn-
       viction~thereof   shall be punished in the
       same manner a6 one convicted of driving
       a motor vehicle while lioense is suspended,.
       and 6uCh occupational     license Shall be
       automatically   cancelled."     (Emphasis added..);

     By enactment  of Senate Bill 743 the Legislature    created
a new right or privilege   which is an exception   to the general
laws relating to the operation    of a motor vehicle after.
the suspension  of a drivers'   license.

      It is an established   mle   of wnstruction   that a'
statute constituting    an exception  to a qeneral,law
will be strictly   construed   and not extended by judicial
construction.    53 Tex. Jur.:Zd   309, Statutes,  Sec. ,201.

      Moreover,  when a right i6 solely and exclu6ively   of
Legislative   creation, and does,not derive existence'. ftbm
 Cal. Wilson   E. Speir,   Page   3, (u-507   )



 the common law or principles  of equity, and create6 a new
 riqht by statute, the wurts  will not extend the application
 of the statute, but will limit it6 application  to the .exact
 words of the act,  Johnson v, Darr, 114 Tex. 516, 272 S.W.'
 1098 (1925);
._
       Senate Bill 743 requires    that upon finding an essential
 need for an occupational    drivers' license the court "shall
 restrict the use of the motor vehicle,.     and that '[sluch 're-
 strictions   shall be definite as to the hours of the day,- o a. .?

       Webster'6 Third New International     Dictionary   define6
 definite as having distinct or certain limits:         determinat6
 1n extent or character:      limited, fixed:   marked by absence
 of the ambiguous,   obscure,   doubtful, or tentative ana by
 certain clear statement or expression     by means of flat
 positive assertion,   careful statement of limitation.

      &    is defined as one indifferently  out of more      than
 two : one or scune indiscriminately  or whatever kind;       we
 or another:   this, that or the other.

       Rence , an order restricting  the use of a motor vehicle
 to "any ten (10) hour period" between sunrise and sunset,
 etc., 16 indefinite   and does not comply with the Act which
 require6 that Such restrictions    "shall be definite" a6'to
 the hOUr6 of the day.

      In view of our analysis above, it is our opinion
that the order of a court finding an essential need for
an occupational   drivers'  license under the provisions    of
Senate Bill 143 must set forth the actual hour6 to be
driven during each specific period of time with such def-
initeness  and certainty   that violations   of the restrictions
may be determined   by reference   to a timepiece.   Therefore,
we answer your question    in the affirmative.


                                  SUMMARY

         A court order finding an essential     need ~for
      an occupational   drivers' license under the pro-
      visions of S,B, 743, Acts 61st Leg,, R.S. l9fi9,
      Ch, 612, pa 1821 (Art. 6687b, Set, 23A, V.C.S.)
      must set forth the'actual    hours a motor vehicle
      may be driven'durinq    each specific period with
      such definiteness   and certainty   that violations
      of the restrictions    may be determined  by reference
      to a timepiece.


                                    -2432-
Cal.    Wilson   E. Speir,   Page   4,    (M-507    )




                                         AttorBey       General   of Texas

Prepared by Monroe      Clayton
Assistant Attorney      General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman

Thomas Sedberry
Jack Sparks
Malcom Smith
Alan Minter

MEADE    F. GRIFFIN
staff    Legal Assistant

NOLA WRITE
First AsSiStant




                                         -2’t33-